     Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DERRICK RUSSELL,

                                     Plaintiff,

              v.                                                        9:21-CV-0296
                                                                        (GTS/DJS)

TINA STANFORD and ANTHONY ANNUCCI,

                                     Defendants.


APPEARANCES:

DERRICK RUSSELL
16-R-2301
Plaintiff, pro se
Ulster Correctional Facility
P.O. Box 800
Berme Road
Napanoch, NY 12458

GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION and ORDER

I. INTRODUCTION

       The Clerk has sent to the Court for review a pro se civil rights Complaint filed by

plaintiff Derrick Russell ("Plaintiff") pursuant to 42 U.S.C. § 1983 ("Section 1983") asserting

claims arising out of his confinement in the custody of the New York State Department of

Corrections and Community Supervision ("DOCCS"). Dkt. No. 1 ("Compl."). Plaintiff, who is

presently incarcerated at Ulster Correctional Facility ("Ulster C.F."), has not paid the statutory

filing fee and seeks leave to proceed in forma pauperis. Dkt. No. 6 ("IFP Application").

Plaintiff also filed a motion for counsel. Dkt. No. 7.
      Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 2 of 12




II. IFP APPLICATION1

        "28 U.S.C. § 1915 permits an indigent litigant to commence an action in a federal

court without prepayment of the filing fee that would ordinarily be charged." Cash v.

Bernstein, No. 09-CV-1922, 2010 WL 5185047, at *1 (S.D.N.Y. Oct. 26, 2010). 2 "Although

an indigent, incarcerated individual need not prepay the filing fee at the time of filing, he must

subsequently pay the fee, to the extent he is able to do so, through periodic withdrawals from

his inmate accounts." Id. (citing 28 U.S.C. § 1915(b) and Harris v. City of New York, 607

F.3d 18, 21 (2d Cir. 2010)).

        Upon review of Plaintiff's IFP Application, the Court finds that he has demonstrated

sufficient economic need. See 28 U.S.C. § 1915(a)(2). Plaintiff has also filed the inmate

authorization form required in this District. See Dkt. No. 3. Accordingly, the Court grants

Plaintiff's IFP Application.

III. SUFFICIENCY OF THE COMPLAINT

        A. Standard of Review

        Having found that Plaintiff meets the financial criteria for commencing this action in

forma pauperis, and because Plaintiff seeks relief from an officer or employee of a

governmental entity, the Court must consider the sufficiency of the allegations set forth in the


        1
             On March 17, 2021, the Court administratively closed this action due to Plaintiff's failure to comply with
the filing fee requirements. Dkt. No. 4. On March 26, 2021, the case was reopened after Plaintiff filed a second
motion to proceed IFP. Dkt. No. 6, 8.

        2
            Section 1915(g) prohibits a prisoner from proceeding in forma pauperis where, absent a showing of
"imminent danger of serious physical injury," a prisoner has filed three or more actions that were subsequently
dismissed as frivolous, malicious, or failing to state a claim upon which relief may be granted. See 28 U.S.C. §
1915(g). The Court has reviewed plaintiff's litigation history on the Federal Judiciary's Public Access to Court
Electronic Records ("PACER") Service. See http://pacer.uspci.uscourts.gov. It does not appear from that review
that Plaintiff had accumulated three strikes for purposes of 28 U.S.C. § 1915(g) as of the date this action was
commenced.

                                                          2
     Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 3 of 12




Complaint in light of 28 U.S.C. §§ 1915(e) and 1915A. Section 1915(e) of Title 28 of the

United States Code directs that, when a plaintiff seeks to proceed in forma pauperis, "the

court shall dismiss the case at any time if the court determines that – . . . (B) the action . . . (i)

is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief." 28 U.S.C. §

1915(e)(2)(B).3

        Similarly, under 28 U.S.C. § 1915A, a court must review any "complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee of

a governmental entity" and must "identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim

upon which relief may be granted; or . . . seeks monetary relief from a defendant who is

immune from such relief." 28 U.S.C. § 1915A(b); see also Carr v. Dvorin, 171 F.3d 115, 116

(2d Cir. 1999) (per curiam) (noting that Section 1915A applies to all actions brought by

prisoners against government officials even when plaintiff paid the filing fee).

        Additionally, when reviewing a complaint, the Court may also look to the Federal Rules

of Civil Procedure. Rule 8 of the Federal Rules of Civil Procedure provides that a pleading

which sets forth a claim for relief shall contain, inter alia, "a short and plain statement of the

claim showing that the pleader is entitled to relief." See Fed. R. Civ. P. 8(a)(2). The purpose

of Rule 8 "is to give fair notice of the claim being asserted so as to permit the adverse party

the opportunity to file a responsive answer, prepare an adequate defense and determine

whether the doctrine of res judicata is applicable." Hudson v. Artuz, No. 95 Civ. 4768, 1998


        3
          To determine whether an action is frivolous, a court must look to see whether the complaint "lacks an
arguable basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989).

                                                       3
      Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 4 of 12




WL 832708, at *1 (S.D.N.Y. Nov. 30, 1998) (quoting Powell v. Marine Midland Bank, No. 95-

CV-0063 (TJM), 162 F.R.D. 15, 16 (N.D.N.Y. June 23, 1995) (other citations omitted)).

        A court should not dismiss a complaint if the plaintiff has stated "enough facts to state

a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). W hile the court should construe the

factual allegations in the light most favorable to the plaintiff, "the tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions." Id. "Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice." Id. (citing Twombly, 550 U.S. at 555). Rule 8

"demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation." Id.

Thus, a pleading that contains only allegations which "are so vague as to fail to give the

defendants adequate notice of the claims against them" is subject to dismissal. Sheehy v.

Brown, 335 F. App'x 102, 104 (2d Cir. 2009).

        B. Summary of the Complaint4

        The following facts are set forth as alleged by Plaintiff in his Complaint.

        In 1982, Plaintiff was sentenced to 20 years to life for a conviction of murder in the

second degree, 8 1/3 years to 25 years for a conviction of manslaughter in the first degree,


        4
            On March 22, 2021, Plaintiff filed exhibits in support of the Complaint. Dkt. No. 5. The Clerk of the
Court is directed to annex the exhibits (Dkt. No. 5) to the Complaint. To the extent that the exhibits are relevant
to the incidents described in the Complaint, the Court will consider the Complaint as well as any documents
attached as exhibits. See Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991) (the complaint
is deemed to include any written instrument attached to it as an exhibit or any statements or documents
incorporated in it by reference).

                                                         4
     Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 5 of 12




and 5 to 15 years for a conviction of criminal possession of a weapon in the second degree.

Compl. at 5. The sentences ran concurrently. Id. On February 28, 2009, Plaintiff was

released to parole supervision. Id.

        On July 3, 2015, Plaintiff was arrested and charged with criminal possession of a

weapon. Compl. at 5; Dkt. No. 5 at 2. Plaintiff was released on bail. Compl. at 5, 7. On

December 13, 2015, Plaintiff was arrested and charged with attempted criminal possession

of a weapon. Compl. at 5; Dkt. No. 5 at 3. Plaintiff did not receive a preliminary hearing

related to his parole violations. Compl. at 4, 6, 7.

        On May 18, 2016, DOCCS adjourned the "final hearing" until June 15, 2016 for "atty

prep." Dkt. No. 5 at 5. The final hearing was not held. Compl. at 4, 6, 7. Plaintiff alleges

that Defendants circumvented procedures claiming that "Plaintiff was placed on the K-

Calendar5, to forgoe [sic] issuing a final revocation hearing[.]" Id. at 8.

        On July 26, 2016, Plaintiff was sentenced to 5 years imprisonment with 5 years post

release supervision. Compl. at 6; Dkt. No. 5 at 2-3. Plaintiff received a "time computation

sheet" indicating that his conditional release date is "999 99 99." Compl. at 6; Dkt. No. 5 at

4. The date should have been "4 years and 3 months from the 5 years imposed by the

courts." Compl. at 6.

        In October 2019, Plaintiff appeared before the Parole Board and was placed on a 24

month hold. Compl. at 6. Plaintiff alleges that he has been in custody since March 12, 2020

"based on defendants unlawful acts[.]" Id. at 10.



        5
         "The K-calendar is an administrative procedure that allows an alleged parole violator to request an
open-ended adjournment of his final hearing to resolve pending felony charges." People ex rel. Small v.
Warden, Rikers Island Corr. Fac., 38 Misc. 3d 764, 769, 956 N.Y.S.2d 420 (Sup. Ct. 2012) (citation omitted).

                                                       5
      Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 6 of 12




        Construing the Complaint liberally6, Plaintiff alleges that he was "subjected to unequal

treatment" by "parole agents, the agency and DOCCS." Compl. at 9. Plaintiff also claims

that his due process rights were violated due to the "arbitrary, erroneous, and capricious

actions." Id. Plaintiff seeks monetary damages. See id. at 11. For a complete statement of

Plaintiff's claims and the facts he relies on in support of those claims, reference is made to

the Complaint.

III. ANALYSIS

        A. Equal Protection

        The Fourteenth Amendment's Equal Protection Clause mandates equal treatment

under the law. Essential to that protection is the guarantee that similarly situated persons be

treated equally. City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). "In

order to establish an equal protection violation, the plaintiffs must show that they were

treated differently than other people in similar circumstances and must establish that such

unequal treatment was the result of intentional and purposeful discrimination." Chaney v.

Koupash, No. 04-CV-0126 (LEK/DRH), 2008 WL 5423419, at *20 (N.D.N.Y. Dec. 30, 2008)

(citing Myers v. Barrett, No. 95-CV-1534 (RSP/GJD), 1997 WL 151770, at *3 (N.D.N.Y. Mar.

28, 1997)). In addition, a valid equal protection claim may be brought by a "class of one"

"where the plaintiff alleges that she [or he] has been intentionally treated differently from


        6
             The Court is mindful of the Second Circuit's instruction that a pleading by a pro se litigant must
be construed liberally and interpreted to raise the strongest arguments that it suggests. See, e.g., Sealed
Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008) ("On occasions too numerous to count, we have
reminded district courts" that a pro se plaintiff's pleadings must be construed liberally); Phillips v. Girdich, 408
F.3d 124, 130 (2d Cir. 2005) ("We leave it for the district court to determine what other claims, if any, [plaintiff]
has raised. In so doing, the court's imagination should be limited only by [plaintiff's] factual allegations, not by
the legal claims set out in his pleadings."); Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994) ("[W]e read [a pro
se litigant's] supporting papers liberally, and will interpret them to raise the strongest arguments that they
suggest.").

                                                          6
     Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 7 of 12




others similarly situated and that there is no rational basis f or the difference in treatment."

Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Neilson v. D'Angelis, 409 F.3d 100,

105 (2d Cir.2005).

       Plaintiff fails to allege any facts to suggest how he was treated any differently than

similarly situated inmates or parolees. Vague and conclusory allegations, are insufficient to

plausibly suggest an equal protection violation. See De Jesus v. Sears Roebuck & Co., Inc.,

87 F.3d 65, 70 (2d Cir.1996); see Byng v. Delta Recovery Servs., LLC., No. 13-0733

(MAD/ATB), 2013 WL 3897485, at *15, n. 5 (N.D.N.Y. July 29, 2013) (finding that Attica

inmate alleged no facts in the complaint to indicate he was similarly situated to any one or

that someone else was treated differently than he was). Accordingly, Plaintiff's Fourteenth

Amendment Equal Protection claims are dismissed without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be

granted.

       B. Due Process Claims

       To successfully state a claim under 42 U.S.C. § 1983 for denial of procedural due

process, a plaintiff must show that he or she 1) possessed an actual liberty interest, and 2)

was deprived of that interest without being afforded sufficient procedural safeguards. See

Tellier v. Fields, 280 F.3d 69, 79–80 (2d Cir. 2000) (citations om itted); Hynes v. Squillace,

143 F.3d 653, 658 (2d Cir.1998); Bedoya v. Coughlin, 91 F.3d 349, 351–52 (2d Cir. 1996).

A prisoner can show deprivation of a liberty interest under the due process clause when a

prison condition imposes an "atypical and significant hardship . . . in relation to the ordinary

incidents of prison life." Sandin v. Conner, 515 U.S. 472, 484 (1995); see also Luna v. Pico,

356 F.3d 481, 487 (2d Cir. 2004) (same).

                                                 7
     Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 8 of 12




       The Supreme Court has held that parole revocation impacts a protected liberty

interest. Morrissey v. Brewer, 408 U.S. 471, 482 (1972). Parolees must be provided both a

preliminary hearing to determine the existence of probable cause that a violation has

occurred and a final revocation hearing—affording the parolee notice, an opportunity to be

heard and confront witnesses, and an impartial hearing officer—within "a reasonable time"

thereafter. Id. at 488. New York law requires that a suspected parole violator receive a

preliminary hearing within fifteen days after arrest, and a final revocation hearing within

ninety days after the preliminary hearing. Johnson v. Carlsen, No. 09-CV-66 GTS/DRH,

2010 WL 1817343, at *6 (N.D.N.Y. Mar. 29, 2010) (citing N.Y. Exec. Law § 259–i(3)(c)(i) &

(f)(i)) (a final revocation hearing must only be scheduled to be held, not completed, within

ninety days of the probable cause determination).

       Mindful of the Second Circuit's direction that a pro se plaintiff's pleadings must be

liberally construed, see e.g. Sealed Plaintiff v. Sealed Defendant , 537 F.3d 185, 191 (2d Cir.

2008), the Fourteenth Amendment due process claims survive sua sponte review. See

Davis v. New York State Div. of Parole, 2008 WL 3891524, at *8 (S.D.N.Y. Aug. 20, 2008)

(holding that the claim that the plaintiff never received a revocation hearing sufficiently

alleged a due process violation). The Court however, cannot compel any of the named

defendants to respond to these claims.

       It is well settled that "personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983." Wright v. Smith, 21

F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d

Cir. 1991)); Iqbal, 556 U.S. at 676. "[A] Section 1983 plaintiff must 'allege a tangible

connection between the acts of the defendant and the injuries suffered.' " Austin v. Pappas,

                                                8
     Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 9 of 12




No. 04-CV-7263, 2008 WL 857528, at *2 (S.D.N.Y. Mar. 31, 2008) (quoting Bass v. Jackson,

790 F.2d 260, 263 (2d Cir. 1986)) (other citation om itted). In a recent decision, the Second

Circuit held that "there is no special rule for supervisory liability" and, that a "plaintiff must

plead and prove 'that each Government-official defendant, through the official's own

individual actions, had violated the Constitution.' " Tangreti v. Bachmann, 983 F.3d. 609 (2d

Cir. 2020).

       Plaintiff names Tina Stanford ("Stanford"), the "Chair" of the Division of Parole and

Anthony Annucci ("Annucci"), DOCCS' Commissioner, as defendants in the caption and list

of parties. Compl. 1-3. Stanford and Annucci however, are not referenced anywhere in the

body of the Complaint and Plaintiff has not asserted any cause of action against Defendants.

In the absence of factual allegations sufficient to plausibly suggest that Defendants were

personally involved in conduct that violated Plaintiff's constitutional rights, the Complaint fails

to state a cognizable claim against Defendants. See Cipriani v. Buffardi, No. 06–CV–0889

(GTS/DRH), 2007 WL 607341, *1 (N.D.N.Y. Feb.20, 2007) ("Dismissal is appropriate where

a defendant is listed in the caption, but the body of the complaint fails to indicate what the

defendant did to the plaintiff.") (citation omitted); see also Casino v. Rohl, No. 14-CV-2175,

2014 WL 5425501, at *6 (E.D.N.Y. Oct. 23, 2014) (dismissing complaint since the plaintiff

had not adequately pled the defendant's personal involvement in any of the constitutional

deprivations alleged in the amended complaint).

       Accordingly, Plaintiff's Fourteenth Amendment claims against Stanford and Annucci

are dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b) for failure to state a claim upon which relief may be granted.

IV. MOTION FOR COUNSEL

                                                  9
    Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 10 of 12




       Courts cannot utilize a bright-line test in determining whether counsel should be

appointed on behalf of an indigent party. Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d

Cir. 1997). Instead, a number of factors must be considered by the Court when ruling on

such a motion. Hendricks, 114 F.3d at 392. As a threshold matter, the Court should

ascertain whether the indigent’s claims seem likely to be of substance. Id. (citing Hodge v.

Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986)). If so, the following should then be

considered:

              [T]he indigent’s ability to investigate the crucial facts, whether
              conflicting evidence implicating the need for cross-examination
              will be the major proof presented to the fact finder, the
              indigent’s ability to present the case, the complexity of the legal
              issues and any special reason in that case why appointment of
              counsel would be more likely to lead to a just determination.

Hodge, 802 F.2d at 61-62; accord, Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341

(2d Cir. 1994). None of the foregoing factors are controlling in a particular case, and each

case must be decided on its own facts. Velasquez v. O'Keefe, 899 F.Supp. 972, 974

(N.D.N.Y. 1995) (McAvoy, J.) (citing Hodge, 802 F.2d at 61).

       In the present case, the Court has found that the Complaint is insufficient and that

Plaintiff must file an amended pleading for this action to proceed. Since Plaintiff has failed to

establish that his claims are likely to be of substance, the Court denies his motion for

appointment of counsel, without prejudice. After the Court has accepted an amended

complaint for filing, defendants have responded to the allegations in Plaintiff’s amended

complaint, and the parties have undertaken discovery, Plaintiff may choose to file a new

motion for appointment of counsel, at which time the Court may be better able to determine

whether such appointment is warranted in this case. Plaintiff is advised that any future


                                                10
     Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 11 of 12




motion for appointment of counsel must be accompanied by documentation that

substantiates his efforts to obtain counsel from the public and private sector. See Terminate

Control Corp., 28 F.3d at 1341; Cooper v. Sargenti Co., Inc., 877 F.2d 170, 172, 174 (2d Cir.

1989). Thus, Plaintiff's motion for the appointment of counsel (Dkt. No. 10) is denied without

prejudice.

V. CONCLUSION

        WHEREFORE, it is hereby

        ORDERED that Plaintiff's in forma pauperis application (Dkt. No. 6) is GRANTED;7

and it is further

        ORDERED that the Clerk provide the Superintendent of the facility, designated by

Plaintiff as his current location, with a copy of Plaintiff's inmate authorization form, and notify

the official that this action has been filed and that Plaintiff is required to pay the entire

statutory filing fee of $350.00 pursuant to 28 U.S.C. § 1915; and it is f urther

        ORDERED that the Clerk of the Court provide a copy of Plaintiff's inmate authorization

form to the Financial Deputy of the Clerk's Office; and it is further

        ORDERED that the Clerk of the Court shall annex Plaintiff's exhibits (Dkt. No. 5) to the

Complaint (Dkt. No. 1); and it is further

        ORDERED that if Plaintiff wishes to proceed with this action, he must file an Amended

Complaint as set forth above within thirty (30) days from the date of the filing of this

Decision and Order; and it is further

        ORDERED that, if Plaintiff timely files an Amended Complaint, this matter be returned


        7
              Plaintiff should note that, although the Court has granted his application to proceed in forma pauperis,
he will still be required to pay fees that he may incur in this action, including copying and/or witness fees.

                                                         11
    Case 9:21-cv-00296-GTS-DJS Document 9 Filed 04/21/21 Page 12 of 12




to the Court for further review; and it is further

       ORDERED that if Plaintiff fails to timely file an Amended Complaint as directed above,

the Clerk shall enter judgment indicating this action is DISMISSED without prejudice

without further order of this Court pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b)(1) for failure to state a claim upon which relief may be granted and for failure to

comply with this Decision and Order. In that event, the Clerk is directed to close this case;

and it is further

       ORDERED that Plaintiff's motion for counsel (Dkt. No. 7) is DENIED without

prejudice to renew; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Decision and Order on

Plaintiff in accordance with the Local Rules.


Dated: April 21, 2021
       Syracuse, New York




                                                 12
